Exhibit 10.12

 



AMENDED AND RESTATED DIRECTOR AGREEMENT



THIS AMENDED AND RESTATED DIRECTOR AGREEMENT (this “Agreement”) is made and
entered into this effective as of this 21st day of November, 2018 (the
“Effective Date”), by and between ENOCHIAN BIOSCIENCES, INC., a Delaware
corporation (the “Company”) and Mark Dybul, an individual (the “Director”).

RECITALS:

WHEREAS, the Company has appointed the Director to serve on the Board of
Directors of the Company (the “Board”) pursuant to that certain Independent
Director Agreement dated February 28, 2018 (the “Original Agreement”); and

WHEREAS, the Director has been appointed Executive Vice-Chair of the Board and
the parties desire to amend and restate the Original Agreement with respect to
the Director’s service on the Board pursuant to the terms set forth herein and
in accordance with the provisions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the Director’s services to
the Company as a member of the Board and intending to be legally bound hereby,
the Company and the Director hereby agree as follows:

AGREEMENT:

1.                  Term. The term of the Director’s appointment commenced on
February 28, 2018 (the “Commencement Date”) and shall expire upon the Director’s
resignation or removal from office in pursuant to the terms of this Agreement,
the Company’s then current Articles of Incorporation as may be amended from time
to time, or any applicable laws, rules or regulations (the “Expiration Date”).
In the event that the Director’s successor has not been elected or appointed as
of the Expiration Date, the Director agrees to continue to serve hereunder until
such successor has been duly elected and qualified.

2.                  Compensation. In exchange for the Director’s service as a
member of the Board, as of the Effective Date, the Company agrees to compensate
the Director, and the Director agrees to accept the compensation set forth on
Schedule A subject to the terms herein. For the avoidance of confusion, the
parties acknowledge that all compensation earned by the Director under the
Original Agreement shall be deemed fully earned (subject to vesting over time in
the case of options), and any compensation approved by the Board prior to the
Effective Date shall be deemed fully earned (subject to vesting over time in the
case of options). The Compensation set forth in Schedule A hereto shall replace
any prior compensation on a going forward basis from the Effective Date. In the
event that the Director serves less than a full year on the Board, or any
committee thereof, the Company shall only be obligated to pay the pro rata
portion of such “Cash Compensation” as set forth on Schedule A hereto to the
Director for services performed during such year. Furthermore, all unvested
“Equity Compensation” set forth on Schedule A hereto shall be forfeited and
shall not accelerate in the event the Director serves less than a full year on
the Board.



 1 

 

 

3.                  Duties. The Director shall exercise all powers in good faith
and in the best interests of the Company, including but not limited to, the
following:

(a)               Vice-Chair. Director shall devote approximately one day each
week to duties as Executive Vice-Chair of the Board, which duties shall be
determined in consultation with the Chair of the Board and with the Board as a
whole.

(b)               Conflicts of Interest/Applicable law. In the event that the
Director has a direct or indirect financial or personal interest in a contract
or transaction to which the company is a party, or the Director is contemplating
entering into a transaction that involves use of corporate assets or competition
against the Company, the Director shall promptly disclose such potential
conflict to the applicable Board committee and proceed as directed by such
committee or the Board, as applicable. The Director acknowledges the duty of
loyalty and the duty of care owed to the Company pursuant to Delaware law and
agrees to act in all cases in accordance with applicable law.

(c)               Corporate Opportunities. Whenever the Director becomes aware
of a business opportunity, related to the Company’s business, which one could
reasonably expect the Director to make available to the Company, the Director
shall promptly disclose such opportunity to the applicable Board committee and
proceed as directed by such committee.

(d)               Confidentiality. The Director agrees and acknowledges that, by
reason of the nature of the Director’s duties on the Board, the Director will
have or may have access to and become informed of proprietary, confidential and
secret information which is a competitive asset of the Company (“Confidential
Information”), including, without limitation, any lists of customers or
suppliers, distributors, financial statistics, research data or any other
statistics and plans or operation plans or other trade secrets of the Company
and any of the foregoing which belong to any person or company but to which the
Director has had access by reason of the Director’s relationship with the
Company. The term “Confidential Information” shall not include information
which: (i) is or becomes generally available to the public other than as a
result of a disclosure by the Director or Director’s representatives; or (ii) is
required to be disclosed by the Director due to governmental regulatory or
judicial process. The Director agrees faithfully to keep in strict confidence,
and not, either directly or indirectly, to make known, divulge, reveal, furnish,
make available or use (except for use in the regular course of employment
duties) any such Confidential Information. The Director acknowledges that all
manuals, instruction books, price lists, information and records and other
information and aids relating to the Company’s business, and any and all other
documents containing Confidential Information furnished to the Director by the
Company or otherwise acquired or developed by the Director, shall at all times
be the property of the Company. Upon termination of the Director’s services
hereunder, the Director shall return to the Company any such property or
documents which are in the Director’s possession, custody or control, but this
obligation of confidentiality shall survive such termination until and unless
any such Confidential Information shall have become, through no fault of the
Director, generally known to the public. The obligations of the Director under
this subsection are in addition to, and not in limitation or preemption of, all
other obligations of confidentiality which the Director may have to the Company
under general legal or equitable principles.



 2 

 

 

(e)               Non-competition and Non-solicitation. The Director agrees that
commencing on the Commencement Date and for a period of one year after the
Expiration Date, the Director will not without the written consent of the
Company, either individually or as owner, partner, agent, employee, or
consultant, engage in any activity that involves the development of combinatory
gene therapy methods for the prevention, treatment, and/or amelioration of
and/or therapy exclusively for HIV in humans, and will not on the Director’s own
behalf, or on behalf of any third party, directly or indirectly hire, discuss
employment with, or recommend to any third party the employment of any employee
of the Company or any of its affiliates who was actively employed by the Company
or an affiliate during the term of this Agreement without regard to whether that
employee has subsequently terminated his or her employment with the Company. The
Director may continue to engage in any research, treatment or drug development
activities and clinical trials for third parties so long as such activities
exclude the dissemination or disclosure of the Company’s Confidential
Information and such activities are disclosed to the Company. If at any time
during the term of this Agreement there is doubt as to whether the Director’s
professional activities comport with the terms of this Section 3(d), the
Director must obtain consent from the Company in order to engage in the relevant
activity, which consent will not be unreasonably withheld.

(f)                Insider Trading Policies and Code of Ethics. The Director
agrees to abide by and follow all such procedures set forth in the Company’s
Insider Trading Policy, Code of Ethics and any similar policy, code or document
governing the conduct of directors of the Company as in existence now or at any
time during the term of this Agreement.

4.                  Expenses. Upon submission of adequate documentation by the
Director to the Company, the Director shall be reimbursed for all reasonable
expenses incurred in connection with the Director’s position as a member of the
Board.

5.                  Indemnity. The Company and the Director agree that
indemnification with respect to the Director’s service on the Board shall be
governed by that certain Indemnification Agreement attached as Exhibit I hereto
the (“Indemnification Agreement”).

6.                  Withholding. The Director agrees to cooperate with the
Company to take all steps necessary or appropriate for the withholding of taxes
by the Company required under law or regulation in connection herewith, and the
Company may act unilaterally in order to comply with such laws.

7.                  Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns.

8.                  Recitals. The recitals to this Agreement are true and
correct and are incorporated herein, in their entirety, by this reference.

9.                  Validity. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.



 3 

 

 

10.              Headings and Captions. The titles and captions of paragraphs
and subparagraphs contained in this Agreement are provided for convenience of
reference only, and shall not be considered terms or conditions of this
Agreement.

11.              Neutral Construction. Neither party hereto may rely on any
drafts of this Agreement in any interpretation of the Agreement. Both parties to
this Agreement have reviewed this Agreement and have participated in its
drafting and, accordingly, neither party shall attempt to invoke the normal rule
of construction to the effect that ambiguities are to be resolved against the
drafting party in any interpretation of this Agreement.

12.              Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

13.              Miscellaneous. This Agreement shall be construed under the laws
of the State of Delaware, without application to the principles of conflicts of
laws. This Agreement and the Indemnification Agreement constitute the entire
understanding between the parties with respect to the Director’s service on the
Board of the Company, and there are no prior or contemporaneous written or oral
agreements, understandings, or representations, express or implied, directly or
indirectly related to this Agreement that are not set forth or referenced
herein. This Agreement supersedes all negotiations, preliminary agreements, and
all prior and contemporaneous discussions and understandings of the parties
hereto and/or their affiliates with respect to the Director’s service on the
Board of the Company. The Director acknowledges that he has not relied on any
prior or contemporaneous discussions or understandings in entering into this
Agreement. The terms and provisions of this Agreement may be altered, amended or
discharged only by the signed written agreement of the parties hereto.

[Remainder of Page Intentionally Left Blank] 



 4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Director Agreement as
of the Effective Date.

ENOCHIAN BIOSCIENCES, INC., a Delaware corporation

 

DIRECTOR:

 

Mark Dybul

        By: /s/ Eric Leire                         By: /s/ Mark
Dybul                             Name: Eric Leire         Title:   Chief
Executive Officer              

 



 5 

 

 

SCHEDULE A

 

 

 

 

Cash Compensation:

 

The Director shall also receive $430,000 per annum for service from the
Effective Date as the Executive Vice-Chair of the Board.

 

Equity Compensation:

 

In addition to options granted prior to November 28, 2018, the Director shall be
entitled to options to purchase 300,000 shares of the Company’s common stock at
an exercise price equal to the closing price of the Company’s common stock on
the Effective Date, which shall be fully earned as of November 28, 2018.

 



 6 

 

 

EXHIBIT I

 

INDEMNIFICATION AGREEMENT

 



 7 

 

